
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Clay) introduced the following joint resolution; which was referred
			 to the Committee on Education and the
			 Workforce
		
		JOINT RESOLUTION
		Supporting the establishment of a
		  Presidential Youth Council.
	
	
		Whereas the unique perspectives and insights of young
			 people, especially young people who have previously participated in a public
			 policy-related program, outreach initiative, internship, or fellowship
			 opportunity, are essential to ensure that investments made by the Federal
			 Government in youth services are effective and efficient;
		Whereas existing outreach and engagement mechanisms of the
			 Federal Government are designed in ways that inhibit the participation, and
			 lead to the underrepresentation, of young people in the policymaking process;
			 and
		Whereas numerous Members of Congress, Governors, State
			 legislatures, mayors, and city councils have created youth councils that have
			 proven to be an effective means of receiving input from young people, which
			 leads to more effective and efficient policies: Now, therefore, be it
		
	
		That Congress—
			(1)calls on the President of the United States
			 to establish a Presidential Youth Council to create recommendations
			 that—
				(A)advise the
			 President and the administration on the perspectives of young people;
				(B)make public
			 policy-related youth programs more efficient and effective; and
				(C)address issues
			 that will affect the long-term future of the United States;
				(2)recommends that
			 the members of the Presidential Youth Council be young people who—
				(A)are to be
			 appointed by leaders of the majority and minority parties in the House and the
			 Senate, and the President;
				(B)are 16 to 24 years
			 of age;
				(C)have participated
			 in a public policy-related program, outreach initiative, internship,
			 fellowship, or congressionally sponsored youth advisory council;
				(D)can constructively
			 contribute to policy deliberations;
				(E)can conduct
			 outreach to solicit the views and perspectives of peers; and
				(F)have backgrounds
			 that reflect the racial, socioeconomic, and geographic diversity of the United
			 States; and
				(3)recommends that
			 the Presidential Youth Council as a whole undertake activities to solicit the
			 unique views and perspectives of young people and bring those views and
			 perspectives to the attention of the head of each department or agency of the
			 Federal Government and Congress.
			
